Citation Nr: 0206152	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  00-04 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a compensable rating for residuals of a right 
little finger fracture.



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active duty from May 1963 
to November 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
rating decision by the San Juan, Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for residuals of a 
right little finger fracture, rated 0 percent.  When the case 
was previously before the Board in March 2001, it was 
remanded for further evidentiary development.


FINDING OF FACT

There is no competent (medical) evidence of any impairment 
due to a fracture of the right little finger.


CONCLUSION OF LAW

A compensable rating for residuals of a right little finger 
fracture is not warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.7, 4.71a, Code 5227.


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [In Dyment v. 
Principi, No. 00-7075 at 7 Fed. Cir. (April 24, 2002) and 
Bernklau v. Principi, No. 00-7122 (May, 20, 2002), the United 
States Court of Appeals for the Federal Circuit held that the 
"duty to assist" provisions of section 3(a) of the VCAA do 
not have retroactive effect.  Nevertheless, the Board remains 
bound by VAOPGCPREC 11-2000 which held that they do.  
Regardless, for the reasons explained below, the matter of 
VCAA retroactivity is moot.]

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes 
service medical records and a VA examination report.  The 
veteran has been notified of the applicable laws and 
regulations.  The March 2001 Board remand discussed the 
provisions of the VCAA, and discussions in the rating 
decision, statement of the case, supplemental statement of 
the case, and correspondence of April 2001 have informed him 
what he needs to establish entitlement to the benefit sought 
and what evidence VA has obtained.  The April 2001 
correspondence specifically requested that the veteran 
identify any outstanding evidence.  He did not respond; 
consequently, there was no avenue of development for the RO 
to pursue.  Where, as here, there has been substantial 
compliance with the VCAA and the implementing regulations, a 
remand for further review in light of the VCAA and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran is not prejudiced by the Board addressing the claim 
based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Factual Background

Service medical records indicate that the veteran broke his 
right little finger in October 1963, but do not reflect the 
treatment he received for that injury.  On November 1963 
active duty discharge examination, the veteran reported that 
he still had pain in the finger.

On October 1998 VA examination, the veteran reported that he 
had broken his finger and wrist falling down stairs in his 
barracks.  He reportedly underwent a closed reduction and was 
treated with a posterior splint on sick call.  He complained 
of moderate pain in the right hand and wrist associated with 
tightness and cramps.  He reported difficulty with tasks like 
building bird cages.  Range of motion of the wrist was 70 
degrees flexion and 55 degrees extension.  Motion was not 
reported painful.  There was a mild bony deformity on the 
dorsum of the right fifth metacarpal bone.  A non-tender 
deformity was also present on the right ulnar styloid 
process, and there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, or abnormal or guarded movements of the hand 
or wrist.  There was no ankylosis; the veteran could touch 
the tip of the thumb to the tip of each finger, and each 
finger to the right palm.  X-ray showed no evidence of a 
present or past fracture of the right hand.  A right hand and 
wrist fracture was diagnosed.

The veteran indicated on his VA Form 9 that he had seen 
numerous doctors for residuals of his finger fracture.  He 
did not respond to an RO request that he identify the sources 
of such treatment.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The residuals of the veteran's right small finger fracture 
have been rated under Code 5227, for ankylosis of individual 
fingers.  This provides that ankylosis of any individual 
finger other than the thumb, index finger, or middle finger 
is noncompensable.  Code 5227 does not provide for any rating 
in excess of 0.  So an increased rating is not warranted 
under Code 5227.No functional impairment of the right little 
finger was shown on VA examination; consequently, there is no 
basis for rating the disability under any other schedular 
criteria.  The possibility of "staged ratings" has been 
considered; however, functional impairment associated with 
this disability was not shown at any time during the 
appellate period. 

An extraschedular rating may be assigned under 38 C.F.R. 
§ 3.321 for exceptional cases.  Here, there is no unusual 
disability picture, no impairment that is not recognized in 
the regular schedular provisions..


ORDER

A compensable rating for residuals of a right little finger 
fracture is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

